PER CURIAM.
The appellant seeks review of a conviction entered by the trial court in a non-jury trial, upon the charge of unlawful possession and sale of marijuana.
The State produced one witness and the defendant took the stand in his own behalf and offered an alibi. Subsequently, the trial court found him guilty and this appeal ensued.
In his brief, the appellant says:' “ * * * it is obvious that the uncorroborated testimony of one man, in effect, was-*93the basis of the conviction herein.” In light of the opinion of the Supreme Court of Florida, in State v. Sebastian, Fla.1965, 171 So.2d 893, and in the opinion of this court, in Wright v. State, Fla.App.1966, 182 So.2d 264, this is no reason to find reversible error. The appellant also urges that the State should have been required to reveal the name of the confidential informant who led the State’s witness to the time and place where the purchase of marijuana was completed. We reject this contention. The defendant’s alibi could have been established by other witnesses.
Therefore, the conviction, adjudication, and sentence, here under review is hereby affirmed.
Affirmed.